Case 3:20-cv-00775-BJD-MCR Document 5 Filed 07/13/20 Page 1 of 2 PageID 28




             IN THE UNITED STATES DISTRICT COURT FOR THE
                  NORTHERN DISTRICT OF FLORIDA
                       TALLAHASSEE DIVISION

MELVIN WOODARD,

      Petitioner

v.                                          Case No. 4:20cv302-MW/MAF

LPN GAYLORD,

     Respondent.
___________________________/

                        ORDER ACCEPTING AND ADOPTING
                         REPORT AND RECOMMENDATION

      This Court has considered, without hearing, the Magistrate Judge's Report

and Recommendation. ECF No. 4. Upon consideration, no objections having been

filed by the parties,

      IT IS ORDERED:

      The report and recommendation is accepted and adopted as this Court’s

opinion. This case is TRANSFERRED to the United States District Court for the

Middle District of Florida, Jacksonville Division, for all further proceedings. The

Clerk shall also close the file.

      SO ORDERED on July 13, 2020.

                                      s/Mark E. Walker
                                      Chief United States District Judge
Case 3:20-cv-00775-BJD-MCR Document 5 Filed 07/13/20 Page 2 of 2 PageID 29
